JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. The court has determined that the issues presented occasion no need for an opinion. See Fed. R.App. P. 36; D.C.Cir. Rule 36(b). It is
ORDERED AND ADJUDGED that the district court’s order denying appellant’s motion to vacate, set aside or correct his sentence pursuant to 28 U.S.C. § 2255 be affirmed. The only issue raised on this appeal is whether counsel for appellant’s direct appeal of his conviction and sentence provided ineffective assistance in violation of the Sixth Amendment to the United States Constitution by failing to challenge the district court’s decision to allow Detective Thomas’ expert testimony. Even assuming counsel’s performance fell below an objective standard of reasonableness, appellant has not shown that there is a reasonable probability that, but for counsel’s unprofessional error, the result of the appeal would have been different. Strickland v. Washington, 466 U.S. 668, 687-96, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984); Smith v. Robins, 528 U.S. 259, 285, 120 S.Ct. 746, 145 L.Ed.2d 756 (2000).
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.